UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                               6/2/21
UNITED STATES OF AMERICA,        :
                                 :
          -against-              :              19 CR 627 (VM)
                                 :                   ORDER
LUCIAN ROGERS,                   :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:
     By   letter   dated   May   17,    2021,   Defendant   Lucian   Rogers

(“Rogers”) requested that the Court modify his conditions of bail

to remove his curfew and location monitoring services. (See Dkt.

Nos. 112; 114.) Rogers argued that he has been in full compliance

with his conditions of bail, has committed himself to bettering

his life, and has taken concrete steps with respect to both

education   and    employment    in    furtherance   of   that   goal.    The

Government opposes Rogers’s request. (See Dkt. No. 115.)

     While the Court acknowledges the steps Rogers has taken to

better his life, and encourages him to continue taking such steps,

the Court will deny his request. Compliance with the conditions of

pretrial release is Rogers’s obligation and the Court is not

persuaded the conditions interfere with his education, employment,

or other obligations.

SO ORDERED:
Dated:      New York, New York
            02 June 2021
